IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-41476
                            Summary Calendar
                         _____________________

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                    versus

HERBERT EDWARD JAMES,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
              USDC Nos. 1:97-CV-164 & 1:92-CR-163-1
_________________________________________________________________
                         January 29, 2001

Before JOLLY, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Herbert Edward James, federal prisoner # 04134-078, appeals

the district court’s dismissal of his 28 U.S.C. § 2255 motion to

set aside his sentence. Based on the certificate of appealability,

the   only   issue   before   the   court    is   whether   James   received

ineffective assistance of counsel because of his attorney’s failure

to challenge the indictment because two counts (counts 10 and 18)

under 18 U.S.C. § 924(c)(1) were tied to the same drug conspiracy.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Use of more than one gun during a single drug-trafficking

offense does not support multiple counts of conviction under

§ 924(c).   United States v. Privette, 947 F.2d 1259, 1262 (5th Cir.

1991).   Because the weapons listed in counts 10 and 18 are linked

to the same underlying drug offense--conspiracy to knowingly and

intentionally distribute and possess with intent to distribute

cocaine--sentencing James on both counts violated double jeopardy

principles.     See id.   Counsel’s failure to raise this challenge

amounts to deficient performance, and the 20-year consecutive

sentence    James   received   evidences   prejudice   resulting   from

counsel’s performance.    Accordingly, James has established that he

received ineffective assistance of counsel under Strickland v.

Washington, 466 U.S. 668 (1984).       His conviction on count 18 is

VACATED, and the case is REMANDED to the district court for

resentencing.

                                                VACATED and REMANDED.




                                   2